11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                     JUDGMENT

William Scott Feagan, as independent       * From the 259th District Court
Executor of the Estate of Patty Lou         of Jones County,
Feagan deceased, et al.,                     Trial Court No. 023710.

Vs. No. 11-21-00059-CV                     * September 8, 2022

Patricia Dianne Wilson and Stephen         * Memorandum Opinion by Williams, J.
Wynne Feagan, Jr.,                           (Panel consists of: Bailey, C.J.,
                                             Trotter, J., and Williams, J.)

    This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and we remand the cause for further
proceedings.